 



EXHIBIT 10.H.1
AMENDMENT NO. 1 TO
RECEIVABLES PURCHASE AGREEMENT
     AMENDMENT NO. 1, dated as of November 2, 2007, to the RECEIVABLES PURCHASE
AGREEMENT dated as of November 3, 2006 (the “Agreement”), among CIG FUNDING
COMPANY, L.L.C., a Delaware limited liability company, COLORADO INTERSTATE GAS
COMPANY, a Delaware corporation, as initial Servicer, STARBIRD FUNDING
CORPORATION and the other funding entities from time to time party hereto as
Investors, BNP PARIBAS, NEW YORK BRANCH, and the other financial institutions
from time to time party hereto as Managing Agents, and BNP PARIBAS, NEW YORK
BRANCH, as Program Agent.
Preliminary Statement
     The parties hereto have agreed to modify the Agreement in certain respects
as set forth herein in accordance with Section 13.1 of the Agreement.
     NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree,
as follows:
ARTICLE 1 DEFINITIONS
     1.1 Definitions. Unless defined elsewhere herein, capitalized terms used in
this Amendment shall have the meanings assigned to such terms in the Agreement,
as amended hereby.
ARTICLE 2 AMENDMENT
     2.1 Amendment to Exhibit I. Exhibit I to the Agreement is hereby amended as
follows:
     (a) To amend and restate the definition of the term “Commitment Termination
Date” contained therein to read in its entirety as follows:
     “Commitment Termination Date” means October 31, 2008, unless such date is
extended with the consent of the parties hereto.
ARTICLE 3 MISCELLANEOUS
     3.1 Representations and Warranties.
     (a) Each Seller Party hereby represents and warrants to the Program Agent,
the Managing Agents and the Investors, as to itself that the representations and
warranties of such Seller Party set forth in Section 5.1 of the Agreement are
true and correct in all material

 



--------------------------------------------------------------------------------



 



respects on and as of the date hereof as though made on and as of such date and
after giving effect to this Amendment; and
     (b) Seller hereby represents and warrants to the Program Agent, the
Managing Agents and the Investors that, as of the date hereof and after giving
effect to this Amendment, no event has occurred and is continuing that
constitutes an Amortization Event or Potential Amortization Event.
     3.2 Effectiveness. The amendment set forth in Article 2 hereof shall be
effective when this Amendment or a counterpart hereof shall have been executed
and delivered by Seller, Servicer, the Managing Agents and the Program Agent and
consented to by the Conduit Investors and the Required Committed Investors.
     3.3 Amendments and Waivers. This Amendment may not be amended, supplemented
or modified nor may any provision hereof be waived except in accordance with the
provisions of Section 13.1 of the Agreement.
     3.4 Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which when
taken together shall constitute one and the same agreement.
     3.5 Continuing Effect; No Other Amendments. Except to the extent expressly
stated herein, all of the terms and provisions of the Agreement are and shall
remain in full force and effect. This Amendment shall not constitute a novation
of the Agreement, but shall constitute an amendment thereof. This Amendment
shall constitute a Transaction Document.
     3.6 CHOICE OF LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT OTHERWISE WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES).
[SIGNATURE PAGES FOLLOW]

- 2 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed and delivered by their duly authorized officers as of the date hereof.

            CIG FUNDING COMPANY, L.L.C.
      By:   CIG Finance Company, L.L.C., its Manager                            
  By:   /s/ John J. Hopper         Name:   John J. Hopper        Title:   Vice
President and Treasurer        COLORADO INTERSTATE GAS COMPANY, as Servicer
      By:   /s/ John J. Hopper         Name:   John J. Hopper        Title:  
Vice President and Treasurer     

BNP PARIBAS, acting through its New York Branch, as Program Agent and as
Managing Agent for the Starbird Investor Group

                  By:   /s/ Sean Reddington         Name:   Sean Reddington     
  Title:   Managing Director              By:   /s/ Michael Gonik        
Name:   Michael Gonik        Title:   Director     

CONSENTED TO:
STARBIRD FUNDING CORPORATION,
as a Conduit Purchaser

              By:   /s/ R. Douglas Donaldson              
 
  Name:   R. Douglas Donaldson    
 
  Title:   Treasurer    

[Signature pages to Amendment No. 1 to
CIG Receivables Purchase Agreement]

 



--------------------------------------------------------------------------------



 



BNP PARIBAS, acting through its New York Branch,
as Committed Investor

              By:   /s/ Sean Reddington              
 
  Name:   Sean Reddington    
 
  Title:   Managing Director    
 
            By:   /s/ Michael Gonik              
 
  Name:   Michael Gonik    
 
  Title:   Director    

[Signature pages to Amendment No. 1 to
CIG Receivables Purchase Agreement]

 